Lawrence, J.,
dissents and votes to affirm the judgment of conviction, with the following memorandum: The principal issue on this appeal is whether the evidence offered at trial, circumstantial in nature, was sufficient to establish the defendant’s guilt of manslaughter in the second degree beyond a reasonable doubt. In considering the issue, the People are not bound to prove guilt beyond all doubt but only that “the hypothesis of guilt should flow naturally from the facts proved, and be consistent with them; and the facts proved must exclude ‘to a moral certainty’ every reasonable hypothesis of innocence * * * In the end the application of the test becomes ‘a question whether common human experience would lead a reasonable man, putting his mind to it, to reject or accept the inference asserted for the established facts’ ” (People v Benzinger, 36 NY2d 29, 32).
Upon the facts of the instant case, I conclude that sufficient evidence was adduced by the People to support the jury’s verdict.
First, there is the testimony of Bruce Brown that both the defendant and the decedent were having an argument while in the bathroom. Second, there was no physical proof nor any testimony supporting the defense theory that the gun was fired during a struggle. The inference that it was defendant who fired the shot was strengthened by the defendant’s conscious attempt *582to dispel suspicion from himself by stating to the police that he was “going to get the guy or whoever did this to [the decedent]”. While defendant indicated that it was an accident and that the gun went off, such statements did not preclude an inference that the defendant had wielded the gun.
Finally, the evidence of the delay in calling for an ambulance while Brown secreted the gun, the cleaning of the bathroom immediately after the incident and prior to the arrival of the ambulance, and the defendant’s false statement to the police concerning how the decedent was shot, when considered with the other evidence in this case, is entitled to “a moderate degree of probative force” (People v Benzinger, supra, pp 33-34).
I would thus hold that there was sufficient evidence to logically support the inference that the defendant recklessly caused the death of the decedent to the exclusion of any other reasonable hypothesis.
The other contentions raised by defendant are without merit.